COURT OF APPEALS
                     SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                           NO. 02-17-00367-CV


SAMIR IQBAL                                         APPELLANT

                                       V.

IMRANA AZIZ                                          APPELLEE

                                  ------------

         FROM THE 324TH DISTRICT COURT OF TARRANT COUNTY
                   TRIAL COURT NO. 324-596567-16


                                     AND


                           NO. 02-17-00390-CV


IN RE SAMIR IQBAL                                     RELATOR


                                   ------------

                        ORIGINAL PROCEEDING
                    TRIAL COURT NO. 324-596567-16

                                  ------------

            MEMORANDUM OPINION1 AND JUDGMENT
                                  ------------




     1
     See Tex. R. App. P. 47.4.
      We have considered “Appellant’s Motion to Dismiss Appeal” and “Relator’s

Motion to Dismiss Original Proceeding.” It is the court’s opinion that the motions

should be granted; therefore, we dismiss the appeal and the original proceeding.

See Tex. R. App. P. 42.1(a)(1), 43.2(f), 52.8(d).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                    PER CURIAM

PANEL: GABRIEL, J.; SUDDERTH, C.J.; and KERR, J.

DELIVERED: December 14, 2017




                                      2